Title: To George Washington from Moses Hazen, 31 March 1783
From: Hazen, Moses
To: Washington, George


                        
                            Sir,
                            Pompton 31st March, 1783
                        
                        On my Arrival at this Place I called the Officers of the Regiment in this Cantonment together, and
                            communicated to them such Parts of the Conversation between your Excellency and me on the 29th Instant, respecting Major
                            Reid’s present leave of Absence, as was necessary for them to know; they all, excepting Capt. Pry, unanimously request
                            that I report to your Excellency that they still continue firm in thinking themselves much injured, and particularly
                            unfortunate that the steady, prudent, and mild Measures which they have firmly pursued since their first Remonstrance of
                            the 3rd of March 1781, have not hitherto rendered them—the Soldiers of the Regiment—and the Public that Justice which they
                            think the Nature of their Case requires; and that they are now exceedingly sorry that it has so happened that Major Reid
                            has been indulged with a Furlough before they had an Opportunity of justifying themselves at a Public Hearing, pointed out
                            by a Report of General Officers on the 23rd of January last, respecting the Matter in Question, and approved by your
                            Excellency. They have unanimously requested of me to apply officially to your Excellency, to order Major Reid to join the
                            Regiment or return to the Army without Delay, prepared to prosecute them in Manner as was in the said Report of the
                            General Officers pointed out for a Redress.
                        I beg leave to observe, Sir, that whatever may be considered as an Error, Omission, or a Crime in me, by my
                            not moving your Excellency for a Hearing before Major Reid’s leave of Absence took place, those Gentlemen under my Command
                            may not in any wise be thought wanting on their Parts; and in order to exculpate myself, I must beg to observe, that I
                            have ever conceived your Excellency’s Public Orders which regarded a separate Command, were transmitted by the
                            Adjutant-General, or his Deputy; through that Channel I have ever received your Excellency’s Public Orders at this Place
                            and elsewhere, how it has happened that those in Question, and known to be of so much Importance to the Corps, were
                            omitted, is not for me to determine: The Publication of the Proceedings of the Court appears to have been on the 21st of
                            February, and Major Reid’s leave of Absence on the 3rd of March, nine Days only between them: The Official Notice of Major
                            Reid’s Acquital did not arrive at this Place until the Evening of the 5th of March, transmitted to me by Capt. Carlile,
                            the Assistant Adjutant-General; my Time was then taken up and soon after my personal Attendance in the Execution of my
                            Duty on the Enemy’s Lines, which prevented my waiting sooner on your Excellency at Newburgh. It is not however too late,
                            if Major Reid can be brought back to the Army, and the injured Officers have a Public Investigation of their Conduct under
                            the Charges published by him, before a Reform of the Army, or the Regiment under my Command.
                        I have therefore to request your Excellency will please to fix a short Day for a Public Hearing on the
                            Officers before mentioned, and direct that Major James R. Reid attend to support the Charges which he has in the most
                            Public Manner exhibited against them. I have the Honour to be, Your Excellency’s most obedient And very humble Servant
                        
                            Moses Hazen
                        
                        
                            P.S. I have to beg your Excellency’s leave to go to Philadelphia for a few Days only, on some Business
                                that requires my Presence in the Settlement of some Public Accounts, and other Matters that regard the Canadian
                                Officers and Men.
                            I beg your Excellency will please to fix a Day for the Investigation of the Conduct of those Officers,
                                that the Parties aggrieved may be called together and ready to defend themselves.
                        
                        
                            M.H.
                        
                    